On September 19,1990, the Defendant was sentenced to Count I, twenty (20) years for Sexual Intercourse Without Consent with ten (10) years suspended; Count II, ten (10) years for Assault all suspended; the terms shall run consecutive to each other plus conditions; the defendant shall not be eligible for parole until he completes the sexual offender treatment program; credit is given for 191 days time served and he is designated a dangerous offender.
On September 25,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division is here to consider the sentence which was imposed by Judge Ed McLean. This board has the authority to increase the sentence, to leave it as is, or to reduce it. In the event that the Board would decide the alternative to increase the sentence, the proceedings will be stayed, an attorney would be appointed, and the proceedings would be rescheduled for a later date. In the event that the Board determines the sentence will remain as is or reduce it, the Board will go ahead with that decision. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed. The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas Honzel, Acting Chairman, Hon. Thomas M. McKittrick, and Hon. G. Todd Baugh, Judges.
The Sentence Review Board wishes to thank Martin Vareburg for appearing pro se.